                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

ROOR INTERNATIONAL BV and
SREAM, INC.,

                 Plaintiffs,

v.                                                          Case No.: 2:19-cv-222-FtM-38MRM

ULLAH BUSINESS INC. and
MOHAMMED ULLAH,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (R&R) (Doc. 64), recommending the Court grant in part and deny in

part Plaintiffs Roor International BV and Sream, Inc’s Motion to Strike Defendant’s

Response to Complaint and for Entry of Clerk’s Default (Doc. 63). No party objected to

the R&R, and the time to do so has passed.

        After conducting        a careful and complete review                  of the findings         and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).             In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district

judge reviews legal conclusions de novo, even in the absence of an objection.     See

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      Judge McCoy found that Plaintiffs properly served both Defendants—Mohammed

Ullah and Ullah Business Inc. Mohammed Ullah then filed an answer on behalf of himself

and Ullah Business Inc. Judge McCoy recommends the Court strike the answer and

allow Mohammed Ullah to file an amended answer, which Ullah did on March 2, 2020.

But because corporations can only appear through a licensed attorney, Judge McCoy

recommends that a clerk’s default be entered against Ullah Business Inc. After careful

consideration of the R&R and an independent review of the file, the Court accepts and

adopts the R&R.

      Accordingly, it is now

      ORDERED:

      United States Magistrate Judge Mac R. McCoy’s Report and Recommendation

(Doc. 64) is ACCEPTED and ADOPTED and incorporated into this Order. Plaintiffs Roor

International BV and Sream, Inc’s Motion to Strike Defendant’s Response to Complaint

and for Entry of Clerk’s Default (Doc. 63) is GRANTED in part and DENIED in part.

      1. Defendants’ original Answer (Doc. 51) is STRICKEN.

      2. The Clerk is DIRECTED to enter default against Ullah Business Inc.

      DONE and ORDERED in Fort Myers, Florida this 6th day of March, 2020.




Copies: All Parties of Record




                                          2
